



EXHIBIT 10.1
WAIVER AND FOURTH AMENDMENT
TO THIRD AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT


THIS WAIVER AND FOURTH AMENDMENT TO THIRD AMENDED AND RESTATED REVOLVING CREDIT
AGREEMENT (this “Amendment”) is entered into effective as of December 9, 2016
(the “Fourth Amendment Effective Date”), among SOUTHCROSS ENERGY PARTNERS, L.P.,
a Delaware limited partnership (the “Borrower”), WELLS FARGO BANK, N.A., a
national banking association, as the Administrative Agent (the “Administrative
Agent”), and the undersigned Lenders (as defined below) (the “Consenting
Lenders”). Unless otherwise defined herein, all capitalized terms used herein
that are defined in the Credit Agreement referred to below shall have the
meanings given such terms in the Credit Agreement, as amended hereby.
WITNESSETH
WHEREAS, the Borrower, the Administrative Agent and the financial institutions
party thereto as lenders (the “Lenders”) are parties to that certain Third
Amended and Restated Revolving Credit Agreement, dated as of August 4, 2014 (as
amended, restated, supplemented or otherwise modified on or before the Fourth
Amendment Effective Date or from time to time thereafter, the “Credit
Agreement”);
WHEREAS, pursuant to the Credit Agreement, the Lenders have made Loans to the
Borrower and provided certain other credit accommodations to the Borrower;
WHEREAS, the Borrower desires to exercise the Equity Cure Right with respect to
a Financial Covenant Default resulting from the Borrower’s failure to satisfy
the requirements of Section 9.01(a) of the Credit Agreement for the fiscal
quarter ended September 30, 2016 (the “Subject Financial Covenant Default”);
WHEREAS, the Borrower, the Administrative Agent and certain of the Lenders
entered into that certain Waiver and Third Amendment to Third Amended and
Restated Revolving Credit Agreement (the “Third Amendment”), pursuant to which,
inter alia, the Administrative Agent and the Lenders party thereto waived the
requirement that the Equity Cure Notice with respect to the Subject Financial
Covenant Default be delivered no later than ten (10) calendar days after the
Equity Cure Delivery Date and that the Equity Cure Contribution be funded no
later than five (5) calendar days thereafter, so long as (i) the Equity Cure
Notice with respect to the Subject Financial Covenant Default is delivered to
the Administrative Agent no later than December 12, 2016, (ii) the Equity Cure
Contribution with respect thereto is funded no later than December 16, 2016 and
(iii) certain other conditions set forth therein are satisfied (the “Third
Amendment Waiver”);
WHEREAS, the Borrower has requested that the Administrative Agent and Lenders
(i) extend the duration of the Third Amendment Waiver (the “Waiver”) and (ii)
amend certain terms and provisions of the Credit Agreement, in each case as more
particularly described in this Amendment; and
WHEREAS, subject to the terms and conditions set forth herein, the Consenting
Lenders have agreed to the Borrower’s requests as set forth in this Amendment.
NOW THEREFORE, for and in consideration of the mutual covenants and agreements
herein contained and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged and agreed, the Borrower, the
Administrative Agent and the Consenting Lenders hereby agree as follows:
SECTION 1.Limited Waiver. In reliance on the representations, warranties,
covenants and agreements contained in this Amendment, and subject to and upon
the terms and conditions set forth herein, the Administrative Agent and each of
the Consenting Lenders hereby grant the Waiver; provided that (i) the Equity
Cure Notice with respect to the Subject Financial Covenant Default is delivered
to the Administrative Agent no later than January 6, 2017, and the Equity Cure
Contribution with respect thereto is funded no later than January 12, 2017 and
(ii) notwithstanding anything to the contrary contained in the Credit Agreement
or the other Loan Documents, during the period commencing on the date hereof and
ending on the date that the Equity Cure Contribution is timely funded in
accordance with clause (i) above, the total Revolving Credit Exposures shall not
exceed the lesser of (x) the total Commitments and (y) $145,183,000 without the
consent of the Required Lenders. The limited waiver contained in this Section 1
is a one-time waiver applicable solely to the Subject Financial Covenant
Default, but to no other Default and no Event of Default. Nothing contained in
this Section 1 shall be deemed a consent to or waiver of, or a commitment or
obligation on the part of the Administrative Agent or the Lenders to any future
consent to or waiver of, any other action or inaction on the part of the
Borrower or any other Loan Party that constitutes (or would constitute) a
violation of or departure from any covenant, condition or other obligation of
the Loan Parties under the Credit Agreement and the other Loan Documents.
Neither the Lenders nor the Administrative Agent shall be obligated to grant any
future waivers or consents with respect to any provision of the Credit Agreement





--------------------------------------------------------------------------------





or any other Loan Document. Any further waivers or consents must be specifically
agreed to in writing in accordance with Section 12.02 of the Credit Agreement.


SECTION 2.Amendments. In reliance on the representations, warranties, covenants
and agreements contained in this Amendment, and subject to the satisfaction of
each condition precedent set forth in Section 3 hereof, the Credit Agreement
shall be amended effective as of the Fourth Amendment Effective Date as follows:


2.1.Deposit Accounts, Securities Accounts and Commodity Accounts. Article IX of
the Credit Agreement shall be amended by adding a new Section 9.23 at the end
thereof which shall read in full as follows:


Section 9.23    Deposit Accounts, Securities Accounts and Commodity Accounts.
The Borrower will not, and will not permit any Subsidiary to, deposit any funds,
securities or commodities in any Deposit Account (other than payroll Deposit
Accounts consistent with current practice), Securities Account or Commodity
Account (each, as defined in the Uniform Commercial Code, as it may be amended,
from time to time in effect in the State of New York), as applicable, unless
such account is subject to a valid Lien in favor of the Administrative Agent for
the benefit of the Secured Parties and a control agreement in form and substance
satisfactory to the Administrative Agent.
SECTION 3.Conditions Precedent. The effectiveness of this Amendment is subject
to Administrative Agent having received counterparts of this Amendment duly
executed by the Borrower and Lenders constituting the Required Lenders and
consent and agreement counterparts hereof duly executed by the other Loan
Parties.


SECTION 4.Fees and Expenses. The Borrower shall pay to the Administrative Agent
all fees and reimbursements due and owing to the Administrative Agent or the
Lenders in connection with this Amendment including, without limitation, all
reasonable fees and expenses incurred by the Administrative Agent (including,
without limitation, fees and expenses of counsel to the Administrative Agent) in
the preparation, execution, review and negotiation of this Amendment and any
other related documents for which the Borrower shall have been invoiced by the
Administrative Agent at least one Business Day before the Fourth Amendment
Effective Date.


SECTION 5.Representations and Warranties. In order to induce the Administrative
Agent and the undersigned Lenders to enter into this Amendment, the Borrower
hereby represents and warrants to the Administrative Agent and each Lender that:


5.1.    Accuracy of Representations and Warranties. After giving effect to the
Waiver, each representation and warranty of each Loan Party contained in the
Loan Documents shall be true and correct in all material respects as of the date
hereof (except (a) to the extent that any such representation and warranty is
expressly limited to an earlier date, in which case, on the date hereof, such
representation and warranty shall continue to be true and correct in all
material respects as of such specified earlier date and (b) to the extent that
any such representations and warranties are qualified by materiality, such
representations and warranties shall continue to be true and correct in all
respects).


5.2.    Due Authorization, No Conflicts. The execution, delivery and performance
by the Borrower of this Amendment are within the Borrower’s limited partnership
powers, have been duly authorized by necessary action, require no action by or
in respect of, or filing with, any governmental body, agency or official (other
than filings with the SEC required under applicable law) and do not violate or
constitute a default under any provision of applicable law or any material
agreement binding upon the Borrower or any of its Subsidiaries, or result in the
creation or imposition of any Lien upon any of the assets of the Borrower or any
of its Subsidiaries.


5.3.    Validity and Binding Effect. This Amendment constitutes the valid and
binding obligations of the Borrower enforceable in accordance with its terms,
except as the enforceability thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditor’s rights
generally, and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or law.


5.4.    Absence of Defaults. No Default has occurred that is continuing
immediately after giving effect to this Amendment.


5.5.    No Defense. The Borrower has no defenses to (a) payment, counterclaims
or rights of set-off with respect to the Secured Obligations on the date hereof
or (b) the validity, enforceability or binding effect against the Borrower of
the Credit Agreement or any of the other Loan Documents or any Liens intended to
be created thereby.


SECTION 6.Miscellaneous.





--------------------------------------------------------------------------------







6.1.Reservation of Rights. Except with respect to the Waiver as herein provided,
no failure or delay on the part of Administrative Agent or any Lender to
exercise any right or remedy under the Credit Agreement, any other Loan Document
or applicable law shall operate as a consent to or waiver thereof, nor shall any
single or partial exercise of any right or remedy preclude any other or further
exercise of any right or remedy, all of which are cumulative and are expressly
reserved.


6.2.Reaffirmation of Loan Documents; Extension of Liens. Any and all of the
terms and provisions of the Credit Agreement and the Loan Documents shall,
except as amended and modified hereby, remain in full force and effect and are
hereby ratified and confirmed. Each Loan Party hereby extends the Liens securing
the Secured Obligations until the Secured Obligations have been paid in full,
and agrees that the Waiver and the amendments and modifications herein contained
shall in no manner affect or impair the Secured Obligations or the Liens
securing payment and performance thereof.


6.3.Parties in Interest. All of the terms and provisions of this Amendment shall
bind and inure to the benefit of the parties hereto and their respective
successors and assigns.


6.4.Counterparts. This Amendment may be executed in counterparts, all of which
taken together shall constitute one and the same instrument. Delivery of a
counterpart by facsimile or other electronic transmission (e.g., .pdf) shall be
effective as delivery of a manually executed original counterpart.


6.5.COMPLETE AGREEMENT. THIS AMENDMENT, THE CREDIT AGREEMENT AND THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.


6.6.    Release. The Borrower and each other Loan Party on their own behalf and
on behalf of their predecessors, successors, heirs, legal representatives and
assigns (collectively, the “Releasing Parties”), hereby acknowledge and
stipulate that as of the Fourth Amendment Effective Date, none of the Releasing
Parties has any known claims or known causes of action of any kind whatsoever
against Administrative Agent, any other Secured Party or any of their officers,
directors, employees, agents, attorneys, affiliates or representatives, or
against any of their respective predecessors, successors, or assigns (each of
the foregoing, collectively, the “Released Parties”). Each of the Releasing
Parties hereby forever releases, remises, discharges and holds harmless the
Released Parties, from any and all known claims, causes of action, demands, and
liabilities of any kind whatsoever, whether direct or indirect, fixed or
contingent, liquidated or nonliquidated, disputed or undisputed, which any of
the Releasing Parties has or may acquire in the future relating in any way to
any event, circumstance, action, or failure to act from the beginning of time
through the date of this Amendment.


6.7.    Covenant Not to Sue. The Borrower and each other Loan Party, on their
own behalf and on behalf of the Releasing Parties, hereby absolutely,
unconditionally and irrevocably, covenants and agrees with and in favor of each
Released Party that it will not sue (at law, in equity, in any regulatory
proceeding or otherwise) any Released Party on the basis of any claim released,
remised and discharged by Borrower or such other Loan Party pursuant to
Section 6.6 hereof. If the Borrower or any other Loan Party or any of their
successors, assigns or other legal representatives violates the foregoing
covenant, such Person, for itself and its successors, assigns and legal
representatives, agrees to pay, in addition to such other damages as any
Released Party may sustain as a result of such violation, all attorneys’ fees
and costs incurred by any Released Party as a result of such violation.


6.8.    No Implied Waivers. No failure or delay on the part of the
Administrative Agent or the Lenders in exercising, and no course of dealing with
respect to, any right, power or privilege under this Amendment, the Credit
Agreement or any other Loan Document shall operate as a waiver thereof, nor
shall any single or partial exercise of any right, power or privilege under this
Amendment, the Credit Agreement or any other Loan Document preclude any other or
further exercise thereof or the exercise of any other right, power or privilege,
all of which are cumulative and are expressly reserved. Except for the Waiver
and the amendments set forth in Sections 1 and 2 hereof, nothing contained in
this Amendment shall be deemed a consent to or waiver of, or a commitment or
obligation on the part of the Administrative Agent or the Lenders to any future
consent to or waiver of, any other action or inaction on the part of the
Borrower or any other Loan Party that constitutes (or would constitute) a
violation of or departure from any covenant, condition or other obligation of
the Loan Parties under the Credit Agreement and the other Loan Documents. Any
such waivers or consents must be specifically agreed to in writing in accordance
with Section 12.02 of the Credit Agreement.


6.9.    Arms-Length/Good Faith; Review and Construction of Documents. This
Amendment has been negotiated at arms-length and in good faith by the parties
hereto. The Borrower (a) has had the opportunity to consult with legal counsel
of its own choice and has been afforded an opportunity to review this Amendment
with its legal counsel, (b) has reviewed this





--------------------------------------------------------------------------------





Amendment and fully understands the effects thereof and all terms and provisions
contained in this Amendment, and (c) has executed this Amendment of its own free
will and volition. Furthermore, the Borrower acknowledges that (i) this
Amendment shall be construed as if jointly drafted by the Borrower and the
Lenders, and (ii) the recitals contained in this Amendment shall be construed to
be part of the operative terms and provisions of this Amendment.


6.10.    Interpretation. Wherever the context hereof shall so require, the
singular shall include the plural, the masculine gender shall include the
feminine gender and the neuter and vice versa. The headings, captions and
arrangements used in this Amendment are for convenience only, shall not affect
the interpretation of this Amendment, and shall not be deemed to limit, amplify
or modify the terms of this Amendment, nor affect the meaning thereof.


6.11.    Severability. In case any one or more of the provisions contained in
this Amendment shall for any reason be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality, or unenforceability
shall not affect any other provision hereof, and this Amendment shall be
construed as if such invalid, illegal, or unenforceable provision had never been
contained herein.


6.12.    Loan Documents. The Borrower acknowledges and agrees that this
Amendment is a Loan Document.


6.13.    Governing Law. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.


[Signature Pages Follow]









--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers on the date and year first
above written.
BORROWER:
 
SOUTHCROSS ENERGY PARTNERS, L.P.
 
 
 
 
 
 
 
 
 
 
 
 
By:
Southcross Energy Partners GP, LLC, its
 
 
 
general partner
 
 
 
 
 
 
 
 
By:
/s/ Bret M. Allan
 
 
 
Bret M. Allan
 
 
 
Senior Vice President and
 
 
 
Chief Financial Officer
 
 
 
 
 





















































































Signature Page


Waiver and Fourth Amendment to Third Amended and Restated Revolving Credit
Agreement
Southcross Energy Partners, L.P.





--------------------------------------------------------------------------------







Each of the undersigned (i) consents and agrees to this Amendment, and (ii)
agrees that the Loan Documents to which it is a party (including, without
limitation, the Third Amended and Restated Revolver Guaranty and Collateral
Agreement dated as of August 4, 2014, as applicable) shall remain in full force
and effect and shall continue to be the legal, valid and binding obligation of
the undersigned, enforceable against it in accordance with its terms.
 
 
CONSENTED. ACKNOWLEDGED AND
 
 
AGREED TO BY:
 
 
 
 
 
 
 
 
SOUTHCROSS ENERGY OPERATING, LLC
 
 
SOUTHCROSS ENERGY LP LLC
 
 
SOUTHCROSS ENERGY GP LLC
 
 
SOUTHCROSS DELTA PIPELINE LLC
 
 
SOUTHCROSS PROCESSING LLC
 
 
SOUTHCROSS ALABAMA PIPELINE LLC
 
 
SOUTHCROSS NUECES PIPELINES LLC
 
 
SOUTHCROSS ENERGY FINANCE CORP.
 
 
FL RICH GAS SERVICES GP, LLC
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Bret M. Allan
 
 
 
Bret M. Allan
 
 
 
 
Senior Vice President and
 
 
 
 
Chief Financial Officer
 



























































Signature Page


Waiver and Fourth Amendment to Third Amended and Restated Revolving Credit
Agreement
Southcross Energy Partners, L.P.





--------------------------------------------------------------------------------







 
 
SOUTHCROSS CCNG GATHERING LTD.
 
 
SOUTHCROSS CCNG TRANSMISSION LTD.
 
 
SOUTHCROSS GULF COAST
 
 
     TRANSMISSION LTD.
 
 
 
SOUTHCROSS MISSISSIPPI PIPELINE, L.P.
 
 
SOUTHCROSS MISSISSIPPI GATHERING,
 
 
      L.P.
 
 
 
SOUTHCROSS ALABAMA GATHERING
 
 
      SYSTEM, L.P.
 
 
 
SOUTHCROSS MIDSTREAM SERVICES, L.P.
 
 
SOUTHCROSS MARKETING COMPANY
 
 
      LTD.
 
 
 
SOUTHCROSS NGL PIPELINE LTD.
 
 
SOUTHCROSS GATHERING LTD.
 
 
SOUTHCROSS MISSISSIPPI INDUSTRIAL
 
 
     GAS SALES, L.P.
 
 
 
 
 
 
 
 
 
 
 
By:
Southcross Energy GP LLC
 
 
 
as general partner
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Bret M. Allan
 
 
 
Bret M. Allan
 
 
 
 
Senior Vice President and
 
 
 
Chief Financial Officer
 
 
 
 
 
 
 
 
 
 
 
 
 
FL RICH GAS SERVICES, LP
 
 
 
 
 
 
 
 
 
 
 
 
By:
FL Rich Gas Services GP, LLC,
 
 
 
its general partner
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Bret M. Allan
 
 
 
Bret M. Allan
 
 
 
 
Senior Vice President and
 
 
 
Chief Financial Officer
 
 
 
 
 
 









Signature Page


Waiver and Fourth Amendment to Third Amended and Restated Revolving Credit
Agreement
Southcross Energy Partners, L.P.





--------------------------------------------------------------------------------







 
 
FL RICH GAS UTILITY GP, LLC
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Bret M. Allan
 
 
 
Bret M. Allan
 
 
 
 
Senior Vice President and
 
 
 
Chief Financial Officer
 
 
 
 
 
 
 
 
 
 
 
 
 
FL RICH GAS UTILITY, LP
 
 
TEXSTAR TRANSMISSION, LP
 
 
 
 
 
 
 
 
 
 
 
 
By:
FL Rich Gas Utility GP, LLC, its general
 
 
 
partner
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Bret M. Allan
 
 
 
 
Bret M. Allan
 
 
 
 
Senior Vice President and
 
 
 
Chief Financial Officer
 





























































Signature Page


Waiver and Fourth Amendment to Third Amended and Restated Revolving Credit
Agreement
Southcross Energy Partners, L.P.





--------------------------------------------------------------------------------







ADMINISTRATIVE AGENT,
 
 
 
 
ISSUING BANK AND LENDER:
 
WELLS FARGO BANK, N.A., as the
 
 
Administrative Agent, Issuing Bank and a Lender
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Kristen Brockman
 
 
Name:
Kristen Brockman
 
 
 
Title:
Director
 
 
 
 
 
 
 
 
 
 
 



























































































Signature Page


Waiver and Fourth Amendment to Third Amended and Restated Revolving Credit
Agreement
Southcross Energy Partners, L.P.





--------------------------------------------------------------------------------







LENDER:
 
BARCLAYS BANK PLC, as a Lender
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Graeme Palmer
 
 
Name:
Graeme Palmer
 
 
 
Title:
Assistant Vice President
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



























































































Signature Page


Waiver and Fourth Amendment to Third Amended and Restated Revolving Credit
Agreement
Southcross Energy Partners, L.P.





--------------------------------------------------------------------------------







LENDER:
 
UBS AG, Stamford Branch, as a Lender
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Houssem Daly
 
 
Name:
Houssem Daly
 
 
 
Title:
Associate Director, Banking Products
 
 
 
Services, US
 
 
 
 
 
 
 
 
By:
/s/ Kenneth Chin
 
 
Name:
Kenneth Chin
 
 
 
Title:
Director, Banking Products Services, US

























































































Signature Page


Waiver and Fourth Amendment to Third Amended and Restated Revolving Credit
Agreement
Southcross Energy Partners, L.P.





--------------------------------------------------------------------------------







LENDER:
 
JPMorgan Chase Bank, N.A., as a Lender
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Geraldine A. King
 
 
Name:
Geraldine A. King
 
 
 
Title:
Executive Director
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



























































































Signature Page


Waiver and Fourth Amendment to Third Amended and Restated Revolving Credit
Agreement
Southcross Energy Partners, L.P.





--------------------------------------------------------------------------------







LENDER:
 
ROYAL BANK of CANADA, as a Lender
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ H. Christopher DeCotiis
 
 
Name:
H. Christopher DeCotiis, CFA
 
 
Title:
Attorney-in-Fact
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



























































































Signature Page


Waiver and Fourth Amendment to Third Amended and Restated Revolving Credit
Agreement
Southcross Energy Partners, L.P.





--------------------------------------------------------------------------------







LENDER:
 
Regions Bank, as a Lender
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Arthur E. Cutler
 
 
Name:
Arthur E. Cutler
 
 
 
Title:
Vice President
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



























































































Signature Page


Waiver and Fourth Amendment to Third Amended and Restated Revolving Credit
Agreement
Southcross Energy Partners, L.P.





--------------------------------------------------------------------------------







LENDER:
 
MidFirst Bank, as a Lender
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ W. Thomas Portman
 
 
Name:
W. Thomas Portman
 
 
 
Title:
Vice President
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



























































































Signature Page


Waiver and Fourth Amendment to Third Amended and Restated Revolving Credit
Agreement
Southcross Energy Partners, L.P.





--------------------------------------------------------------------------------







LENDER:
 
Raymond James Bank, N.A., as a Lender
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ H. Fred Coble, Jr.
 
 
Name:
H. Fred Coble, Jr.
 
 
 
Title:
Senior Vice President
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



























































































Signature Page


Waiver and Fourth Amendment to Third Amended and Restated Revolving Credit
Agreement
Southcross Energy Partners, L.P.



